 SOUTHERN GREYHOUND LINES627Southern Greyhound Lines, Division of GreyhoundLines, Inc.andVirginiaG. Anderson, an In-dividual.Case 12-CA-3829February 2,1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn October 11, 1967, Trial Examiner Fannie M.Boyls issued her Decision in this proceeding, find-ing that the Respondent had engaged in certain un-fair labor practices, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Southern GreyhoundLines, Division of Greyhound Lines, Inc., its of-ficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M. BOYLS, Trial Examiner: Pursuant to acharge and amended charge filed by Virginia G. Ander-son, an individual, on April 21 and June 26, 1967, respec-tively, a complaint was issued on June 28, 1967, againstRespondent, Southern Greyhound Lines, Division ofGreyhound Lines, Inc., alleging that Respondent haddischarged the Charging Party for engaging in a protectedconcerted activity, in violation of Section' 8(a)(1) of theAct. Respondent filed an answer, admitting the dischargebut denying that it was unlawful. A hearing was held be-foreme on August 31, 1967, at Miami, Florida. At theconclusion of the hearing, the General Counsel arguedorally, on the record and did not later ; file a I brief. iRel-spondent waived oral argument but, thereafter filed, a brief.Upon the entire record and a careful consideration ofthe arguments of counsel and authorities cited by them,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,a Delaware corporation,is primarily en-gaged in the business of interstate motor carriage of per-sons and freight over routes licensed by the InterstateCommerce Commission and has terminalsin severalStates of the United States, including a terminal in Miami,Florida,which is operated by its operating division,Southern Greyhound Lines, Inc. During the 12-monthperiod preceding the issuance of the complaint Re-)spondent,in the course and conduct of its business inMiami,had gross revenues in excess of $1 million ofwhich more than$50,000 was derived from bus passen-gers traveling across State lines. It is conceded, and Ifind, that Respondent is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.It.THE UNFAIR LABOR PRACTICEThe sole issue involved is whether Respondent vio-lated Section 8(a)(1) of theAct bydischarging andthereafter refusing to reinstate employeeVirginia G. An-derson,the personal secretary to Terminal Manager O. E.Rhoden,because she refused to cross a picket line andcome to work during a strike called by AmalgamatedTransit Union,AFL-CIO-CLC, whichrepresented aunit of Respondent's employees composed of the porters,maids, and janitors.The strike,which occurred on March 31,1967, was alawful economic strike caused by a breakdown in negotia-tionsover a new contract. The striking union alsorepresented another unit of Respondent's employees notdirectlyinvolved in the contract dispute-the drivers, ex-press agents, and ticket agents. Employees in the latterunit supported the strike by refusing to cross the picketline, but bus drivers drove their vehicles after supervisorsdrove them beyond the picket line. Respondent's officeworkers, who were represented by still another union, theOfficeand Professional Employees International Union,AFL-CIO,also supported the strike by refusing to crossthe picket line during at least part of the duration of thestrike.Respondent's contract with that union expresslyexcluded"Confidential Secretaries to Officials."Ander-son was considered a confidential secretary and was nota part ofthe officeworkers unit.2'A motion to correct the transcript of record, which was filed by theGeneral Counsel and unopposed, is hereby granted. The record will becorrected accordingly.2Although at the hearing, counsel for Respondent appeared to go togreat parrs to prove that Anderson was a confidential secretary and coun-sel for the General Counsel to go to equally great pains to prove that shewas not, each now concedes, and I agree, that whether Anderson was pro-169 NLRB No. 148tected in her right to refuse to cross the picket line to come to work isunaffected by any determination as to whether she is properly classified asa confidential secretary.Southern Colorado Power Co.,13 NLRB 699.There is no suggestion in the record that Anderson ever disclosed to anyemployee any matters of a confidential nature or that Respondent ever be-heved she would do so.350-212 0-70-41 628DECISIONSOF NATIONALLABOR RELATIONS BOARDOn March 30, Terminal Manager Rhoden, in anticipa-tion of the strike which was scheduled to take place at12:01 a.m. on March 31, discussed with Anderson hisplans for operating during the strike with the aid of super-visors and informed her that she would have to practicallyrun the office by herself. She gave no indication at thattime that she would not report to work the next morning.About 8 a.m. the next morning, however, she calledRhoden and told him that she would not be coming in towork that day because her conscience would not permither to cross the picket line. When he insisted that she wasa confidential secretary and had to report for work, shereplied, "Well, I have thought it over and I understandthe repercussions - that I will lose everything but myprinciples will just not allow me to cross the picket line."On the same day Rhoden made out a termination noticefor her on which was written,inter alia,"Discharged forfailing to report for work as ordered." Anderson receivedthis termination notice through the mail on April 4. Shehas not since thattimecommunicated with Respondentexcept in connection with the execution of annuitywithdrawal papers which Rhoden mailed to her for hersignature.The strike ended on April 10. Respondent had notreplaced Anderson by that date and, for some time afterthe termination of the strike, operated with only tempora-ry help to perform the duties which she had been perform-ing.As Terminal Manager Rhoden testified, "The strikewas on and it was almost physically impossible to inter-view people, so we got the Regional Sales Managerwhose office is across the street to bring his secretaryover to the terminal to work at my secretary's desk untilsuch time as we could get a replacement.. . . She workedthere until the 9th.... We started contacting the employ-ment offices during that week and we called the KellyGirls and Man-Power, Inc., for temporary help and notgettinganything from them, on Monday, April 10, wecalled the Olsen Temporary Employment Office and theyfurnished us at that time with a temporary employee onApril 11 and we continued our efforts in trying to obtaina secretary."Respondent has never at any time offered Andersonreinstatement. To be sure, as Respondent's counsel saysin its brief, Anderson did not apply for reinstatement, buthaving been discharged and sent her annuity withdrawalpapers, she had every reason to believe that an applica-tion for reinstatement would have been futile. Indeed,even on the, witness stand Rhoden gave no hint that hewould have reinstated her had she applied. He made itclear that he did not discharge her in order to replace herbut that he had to replace her because he had dischargedher. If an employee is unlawfully discharged, the em-ployer must remedy the wrong by seeking out the em-ployee and offering reinstatement.N.L.R.B. v. CowellPortland Cement Co.,148 F.2d 237, 245 (C. 9), cert. de-nied 326 U.S. 735;Idaho Potato Growers v. N.L.R.B.,144 F.2d 295, 304-305 (C.A. 9), cert. denied 323 U.S.769.It isfound that Respondent did unlawfully terminateAnderson's employment when it discharged her for refus-ing to cross the picket line and come to work. In refusingto cross the picket line at her place of employment andcome to work, Anderson was assisting the labor organiza-tion then on strike. It did not matter that she was not amember of the bargaining unit represented by that unionor of any other bargainingunit. It is well settled that Sec-tion 7 of the Act protects an employee in his right to assista labor organization regardless of whether he is eligiblefor membership in it and that his employer violates Sec-tion 8(a)(1) of the Act by discharging him for engaging inthis protected activity.Canada Dry Corporation,154NLRB 1763, 1764, fn.2;A. O. Smith Corporation,Granite City Plant,132 NLRB 339, 400-401;ConcreteHaulers, Inc.,106 NLRB 690, fn. 11, enfd. 212 F.2d 477(C.A. 5);Texas Foundries, Inc.,101 NLRB 1642, 1683,enforcement denied on other grounds 211 F.2d 791 (C.A.5);Montag Brothers, Inc.,51 NLRB 366, enfd. 140 F.2d730 (C.A.5);N.L.R.B. v. West Coast Casket Company,Inc.,205 F.2d 902, 908 (C.A. 9), enfg. 97 NLRB 820.And seeTruckdriversUnion Local 413, Teamsters[Brown Transport Corp.] v. N.L.R.B.,334 F.2d 539,542-543 (C.A.D.C.), cert. denied 379 U.S. 916.Respondent, in defending its discharge of Anderson asa lawful act, relies heavily upon the Board's Decision inRedwing Carriers, Inc.,137 NLRB 1545, enfd. 325 F.2d1011 (C.A.D.C.), upon language in the Board's decisioninL. G. Everist, Inc.,142 NLRB 193, 194-195, and uponthe court's decision in denying enforcement of that deci-sion, 334 F.2d 321 (C.A. 8). Each of those decisions in-volved the discharge of drivers who, in the course of mak-ing deliveries, refused to cross the picket lines at thepremises of employers other than their own. In thosecases, the employees had not refused to perform all theirduties for their employer. They had even transportedmaterials to the situs of the struck employer, but hadrefused to perform any part of their duties which wouldrequire them to cross the picket line. In such a situationan employer may find it necessary to discharge the em-ployee who refuses to cross the picket line in order to tryto replace him immediately or soon thereafter withsomeone who will perform all the employee's duties andthereby enable the employer to continue operating hisbusiness. This, according to those cases, he may lawfullydo, for his legitimate right to attempt to continue operat-ing his business outweighs in importance the right of theemployee to assist a labor organization in those circum-stances. Addressing itself to a similar factual situation inN.L.R.B. v. Rockaway News Supply Co., Inc.,197 F.2d111, 113-114 (C.A. 2), affirmed on other grounds in 345U.S. 71, the court stated: "But he [the employee] is notfree to exercise the right [to refuse to cross a picket line]during his working time in violation of his employer'sworking rules by refusing to perform that part of his regu-lar duties which requires him to cross the picket line. Tohold otherwise would be to permit an employee uni-laterally to dictate the terms of his employment which itiswell settled he may not do."We do not have here the type of situation with whichthe Board and courts dealt in theRedwing, Everist,andRockawaycases. In the instant case, Respondent's ownpremises were being picketed, and employees such asAnderson who were unwilling to cross the picket linewere forced to remain away from work altogether duringthe period of the picketing. Since Anderson did not reportfor work at all during that period, it was not necessary forRespondent to discharge her in order to replace her withsomeone who would cross the picket line and perform herduties. Anderson, but for her discharge, would have beenin a position equivalent to that of an economic striker.Respondent could have replaced her without dischargingher; and if it had, without discharging her, replaced herprior to the termination of the picketing,,it would not havebeen required to discharge the replacement to make roomfor her when she later might desire to return to work. SOUTHERN GREYHOUND LINES629N.L.R.B. v. MacKay Radio & Telegraph Co.,304 U.S.333, 345-346. Insofar as anything said by the Board orthe courts in theRedwingandEveristcases may be in-terpreted as inconsistent with my finding herein thatRespondent violated Section 8(a)(1) of the Act bydischarging and refusing to reinstate Anderson becauseshe refused to come to work through the picket line, Imust respectfully decline to follow such a holding. I relyinstead upon the Board's more recent decision inCanadaDry Corporation,154 NLRB 1763, and the great weightof Board and court authorities cited therein at page 1764,In. 2.CONCLUSIONS OF LAW1.By discharging and thereafter refusing to reinstateVirginia G. Anderson because she engaged in the pro-tected activity of assisting a labor organization, Respond-ent has interfered with, restrained, and coerced her inthe exercise of her rights guaranteed by Section 7 of theAct and has engaged in and is engaging in an unfair laborpractice -within the meaning of Section 8(a)(1) of the Act.2.The aforesaid unfair labor practice affects com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in an unfairlabor practice, my Recommended Order will require thatRespondent cease and desist therefrom and take certainaffirmative action necessary to effectuate the policies ofthe Act.The unfair labor practice engaged in by Respondentwas a very narrow one and was not shown to have beenmotivated by opposition to the labor organization con-ducting the strike or to unionism in general. It apparentlystemmed solely from Respondent's mistaken view thatthe personal secretary to the terminal manager was notentitled to the Act's protection in refusing to cross thepicket line to come to work and its desire not to have in itsem oy un the responsible position she-hel anyone whoin the future could not be depended upon to continueworking during a strike at Respondent's premises. Theremedial order therefore should be narrowly framed tocover only the violation found and any like or related act.To remedy Anderson's unlawful discharge, Respondentwill be required to offer her reinstatement to her old orsubstantially equivalent position, without prejudice to herseniority or other rights and privileges, dismissing, ifnecessary, anyone who may have been hired to replaceher, and to make her whole for any loss of earnings shemay have suffered by reason of her unlawful discharge.Since it is a fair inference from Anderson's testimony andconduct that she would not have returned to work priorto the termination of the strike on April 10, 1967, even ifshe had not been discharged, Respondent will be requiredto make her whole for her loss of earnings by payment toher of the sum which she would normally have earned onand after April 10 to the date Respondent offers her rein-statement, less her net earnings during that period. Thebackpay shall be computed on a quarterly basis in themanner established by the Board in F.W. WoolworthCo., 90 NLRB 289, and shall include an allowance for in-terest at the rate of 6 percent per annum to be computedin the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this case, and pursuantto Section 10(c) of the National Labor Relations Act, asamended, it is hereby ordered that Respondent, SouthernGreyhound Lines, Division of Greyhound Lines, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or refusing to reinstate any employeebecause he has assisted a labor organization by refusingto cross a lawful picket line at his place of work.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed under Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer to Virginia G. Anderson immediate and fullreinstatement to her former, or substantially equivalentposition, without prejudice to her seniority or other rightsand privileges, and make her whole for any loss of paysuffered by reason of the unlawful discharge and refusalto reinstate her, in the manner set forth in the section ofthis Decision entitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll and other records helpful to analyze and deter-mine the amount of backpay due under the terms of thisRecommended Order.(c)Post at its Miami, Florida, terminal copies of theattached notice marked "Appendix."3 Copies of saidnotice, on forms provided by the Regional Director forRegion 12, after being duly signed by Respondent'sauthorized representative, shall be posted by it im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that-said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 12, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.4APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and ina In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."4 In the event that thisRecommendedOrder is adopted by the Board,this provision shall be modified to read- "Notify saidRegionalDirector,in venting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith." 630DECISIONSOF NATIONALorder to effectuate the policiesof the National LaborRelations Act, as amended,we herebynotify our em-ployees that:WE WILL NOTdischarge or refuse to reinstate anyemployee for refusing to cross a picket line to cometo work during a lawful strike at our terminal.WE WILL NOTin any like or related manner inter-fere with,restrain,or coerce any employee in the ex-ercise of his right,guaranteed under the NationalLabor RelationsAct, toassist a labor organization.WE WILLoffer to VirginiaG. Andersonimmediateand full reinstatement to her former or substantiallyequivalent position,without prejudice to any seniori-ty or other rights and privileges previously enjoyedby her,and make her whole for any lossof pay whichshe may have suffered by reason of her discharge.LABOR RELATIONS BOARDDatedBySOUTHERN GREYHOUNDLINES, DIVISION OFGREYHOUND LINES, INC.(Employer)(Representative)(Title)Thisnoticemust remain posted for 60 consecutivedays from the date ofposting and must not be altered,defaced,or coveredby anyother material.If employeeshave anyquestion concerning this noticeor compliancewith itsprovisions, theymay communicatedirectlywiththe Board'sRegionalOffice,Room 826,Federal OfficeBuilding, 52SW First Avenue,Miami,Florida 33130, Telephone 350-5391.